OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 West Michigan Street, Milwaukee, WI (Address of principal executive offices) (Zip code) Constance Dye Shannon 803 West Michigan Street, Milwaukee, WI 53233 (Name and address of agent for service) Registrant's telephone number, including area code:(414) 299-2295 Date of fiscal year end:August 31 Date of reporting period: July 1, 2012 - June 30, 2013 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Issuer's Name Exchange Ticker Symbol CUSIP # Shareholder Meeting Date Matter Identification Proposal Type Voted Vote Cast For/Against Management The Coca-Cola Company KO 10-Jul-12 Approve Stock Split Management Yes For For Brown-Forman Corporation BF.A 26-Jul-12 Increase Authorized Common Stock Management Yes Against Against CA, Inc. CA 12673P105 01-Aug-12 Elect Director Jens Alder Management Yes For For CA, Inc. CA 12673P105 01-Aug-12 Elect Director Raymond J. Bromark Management Yes For For CA, Inc. CA 12673P105 01-Aug-12 Elect Director Gary J. Fernandes Management Yes For For CA, Inc. CA 12673P105 01-Aug-12 Elect Director Rohit Kapoor Management Yes For For CA, Inc. CA 12673P105 01-Aug-12 Elect Director Kay Koplovitz Management Yes For For CA, Inc. CA 12673P105 01-Aug-12 Elect Director Christopher B. Lofgren Management Yes For For CA, Inc. CA 12673P105 01-Aug-12 Elect Director William E. McCracken Management Yes For For CA, Inc. CA 12673P105 01-Aug-12 Elect Director Richard Sulpizio Management Yes For For CA, Inc. CA 12673P105 01-Aug-12 Elect Director Laura S. Unger Management Yes For For CA, Inc. CA 12673P105 01-Aug-12 Elect Director Arthur F. Weinbach Management Yes For For CA, Inc. CA 12673P105 01-Aug-12 Elect Director Renato (Ron) Zambonini Management Yes For For CA, Inc. CA 12673P105 01-Aug-12 Ratify Auditors Management Yes For For CA, Inc. CA 12673P105 01-Aug-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For CA, Inc. CA 12673P105 01-Aug-12 Approve Outside Director Stock Awards in Lieu of Cash Management Yes For For Xilinx, Inc. XLNX 08-Aug-12 Elect Director Philip T. Gianos Management Yes For For Xilinx, Inc. XLNX 08-Aug-12 Elect Director Moshe N. Gavrielov Management Yes For For Xilinx, Inc. XLNX 08-Aug-12 Elect Director John L. Doyle Management Yes For For Xilinx, Inc. XLNX 08-Aug-12 Elect Director Jerald G. Fishman Management Yes For For Xilinx, Inc. XLNX 08-Aug-12 Elect Director William G. Howard, Jr. Management Yes For For Xilinx, Inc. XLNX 08-Aug-12 Elect Director J. Michael Patterson Management Yes For For Xilinx, Inc. XLNX 08-Aug-12 Elect Director Albert A. Pimentel Management Yes For For Xilinx, Inc. XLNX 08-Aug-12 Elect Director Marshall C. Turner Management Yes For For Xilinx, Inc. XLNX 08-Aug-12 Elect Director Elizabeth W. Vanderslice Management Yes For For Xilinx, Inc. XLNX 08-Aug-12 Amend Qualified Employee Stock Purchase Plan Management Yes For For Xilinx, Inc. XLNX 08-Aug-12 Amend Omnibus Stock Plan Management Yes For For Xilinx, Inc. XLNX 08-Aug-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Xilinx, Inc. XLNX 08-Aug-12 Ratify Auditors Management Yes For For The J. M. Smucker Company SJM 15-Aug-12 Elect Director Paul J. Dolan Management Yes For For The J. M. Smucker Company SJM 15-Aug-12 Elect Director Nancy Lopez Knight Management Yes For For The J. M. Smucker Company SJM 15-Aug-12 Elect Director Gary A. Oatey Management Yes For For The J. M. Smucker Company SJM 15-Aug-12 Elect Director Alex Shumate Management Yes For For The J. M. Smucker Company SJM 15-Aug-12 Elect Director Timothy P. Smucker Management Yes For For The J. M. Smucker Company SJM 15-Aug-12 Ratify Auditors Management Yes For For The J. M. Smucker Company SJM 15-Aug-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For The J. M. Smucker Company SJM 15-Aug-12 Declassify the Board of Directors Share Holder Yes For Against The J. M. Smucker Company SJM 15-Aug-12 Prepare Coffee Sustainability Plan Share Holder Yes Against For Microchip Technology Incorporated MCHP 17-Aug-12 Elect Director Steve Sanghi Management Yes For For Microchip Technology Incorporated MCHP 17-Aug-12 Elect Director Albert J. Hugo-Martinez Management Yes For For Microchip Technology Incorporated MCHP 17-Aug-12 Elect Director L.B. Day Management Yes For For Microchip Technology Incorporated MCHP 17-Aug-12 Elect Director Matthew W. Chapman Management Yes For For Microchip Technology Incorporated MCHP 17-Aug-12 Elect Director Wade F. Meyercord Management Yes For For Microchip Technology Incorporated MCHP 17-Aug-12 Amend Omnibus Stock Plan Management Yes For For Microchip Technology Incorporated MCHP 17-Aug-12 Approve Conversion of Securities Management Yes For For Microchip Technology Incorporated MCHP 17-Aug-12 Ratify Auditors Management Yes For For Microchip Technology Incorporated MCHP 17-Aug-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For NIKE, Inc. NKE 20-Sep-12 Elect Director Alan B. Graf, Jr. Management Yes For For NIKE, Inc. NKE 20-Sep-12 Elect Director John C. Lechleiter Management Yes For For NIKE, Inc. NKE 20-Sep-12 Elect Director Phyllis M. Wise Management Yes For For NIKE, Inc. NKE 20-Sep-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For NIKE, Inc. NKE 20-Sep-12 Increase Authorized Common Stock Management Yes For For NIKE, Inc. NKE 20-Sep-12 Amend Executive Incentive Bonus Plan Management Yes For For NIKE, Inc. NKE 20-Sep-12 Ratify Auditors Management Yes For For NIKE, Inc. NKE 20-Sep-12 Report on Political Contributions Share Holder Yes For Against KLA-Tencor Corporation KLAC 07-Nov-12 Elect Director Robert P. Akins Management Yes Withhold Against KLA-Tencor Corporation KLAC 07-Nov-12 Elect Director Robert T. Bond Management Yes For For KLA-Tencor Corporation KLAC 07-Nov-12 Elect Director Kiran M. Patel Management Yes For For KLA-Tencor Corporation KLAC 07-Nov-12 Elect Director David C. Wang Management Yes For For KLA-Tencor Corporation KLAC 07-Nov-12 Ratify Auditors Management Yes For For KLA-Tencor Corporation KLAC 07-Nov-12 Declassify the Board of Directors Management Yes For For KLA-Tencor Corporation KLAC 07-Nov-12 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Becton, Dickinson and Company BDX 29-Jan-13 Elect Director Basil L. Anderson Management Yes For For Becton, Dickinson and Company BDX 29-Jan-13 Elect Director Henry P. Becton, Jr. Management Yes For For Becton, Dickinson and Company BDX 29-Jan-13 Elect Director Catherine M. Burzik Management Yes For For Becton, Dickinson and Company BDX 29-Jan-13 Elect Director Edward F. DeGraan Management Yes For For Becton, Dickinson and Company BDX 29-Jan-13 Elect Director Vincent A. Forlenza Management Yes For For Becton, Dickinson and Company BDX 29-Jan-13 Elect Director Claire M. Fraser Management Yes For For Becton, Dickinson and Company BDX 29-Jan-13 Elect Director Christopher Jones Management Yes For For Becton, Dickinson and Company BDX 29-Jan-13 Elect Director Marshall O. Larsen Management Yes For For Becton, Dickinson and Company BDX 29-Jan-13 Elect Director Adel A.F. Mahmoud Management Yes For For Becton, Dickinson and Company BDX 29-Jan-13 Elect Director Gary A. Mecklenburg Management Yes For For Becton, Dickinson and Company BDX 29-Jan-13 Elect Director James F. Orr Management Yes For For Becton, Dickinson and Company BDX 29-Jan-13 Elect Director Willard J. Overlock, Jr. Management Yes For For Becton, Dickinson and Company BDX 29-Jan-13 Elect Director Rebecca W. Rimel Management Yes For For Becton, Dickinson and Company BDX 29-Jan-13 Elect Director Bertram L. Scott Management Yes For For Becton, Dickinson and Company BDX 29-Jan-13 Elect Director Alfred Sommer Management Yes For For Becton, Dickinson and Company BDX 29-Jan-13 Ratify Auditors Management Yes For For Becton, Dickinson and Company BDX 29-Jan-13 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Becton, Dickinson and Company BDX 29-Jan-13 Rescind Fair Price Provision Management Yes For For Becton, Dickinson and Company BDX 29-Jan-13 Amend Omnibus Stock Plan Management Yes For For Synopsys, Inc. SNPS 03-Apr-13 Elect Director Aart J. de Geus Management Yes For For Synopsys, Inc. SNPS 03-Apr-13 Elect Director Chi-Foon Chan Management Yes For For Synopsys, Inc. SNPS 03-Apr-13 Elect Director Alfred Castino Management Yes For For Synopsys, Inc. SNPS 03-Apr-13 Elect Director Bruce R. Chizen Management Yes For For Synopsys, Inc. SNPS 03-Apr-13 Elect Director Deborah A. Coleman Management Yes For For Synopsys, Inc. SNPS 03-Apr-13 Elect Director Chrysostomos L. 'Max' Nikias Management Yes For For Synopsys, Inc. SNPS 03-Apr-13 Elect Director John G. Schwarz Management Yes For For Synopsys, Inc. SNPS 03-Apr-13 Elect Director Roy Vallee Management Yes For For Synopsys, Inc. SNPS 03-Apr-13 Elect Director Steven C. Walske Management Yes For For Synopsys, Inc. SNPS 03-Apr-13 Amend Omnibus Stock Plan Management Yes For For Synopsys, Inc. SNPS 03-Apr-13 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Synopsys, Inc. SNPS 03-Apr-13 Ratify Auditors Management Yes For For Adobe Systems Incorporated ADBE 00724F101 11-Apr-13 Elect Director Amy L. Banse Management Yes For For Adobe Systems Incorporated ADBE 00724F101 11-Apr-13 Elect Director Kelly J. Barlow Management Yes For For Adobe Systems Incorporated ADBE 00724F101 11-Apr-13 Elect Director Edward W. Barnholt Management Yes For For Adobe Systems Incorporated ADBE 00724F101 11-Apr-13 Elect Director Robert K. Burgess Management Yes For For Adobe Systems Incorporated ADBE 00724F101 11-Apr-13 Elect Director Frank A. Calderoni Management Yes For For Adobe Systems Incorporated ADBE 00724F101 11-Apr-13 Elect Director Michael R. Cannon Management Yes For For Adobe Systems Incorporated ADBE 00724F101 11-Apr-13 Elect Director James E. Daley Management Yes For For Adobe Systems Incorporated ADBE 00724F101 11-Apr-13 Elect Director Laura B. Desmond Management Yes For For Adobe Systems Incorporated ADBE 00724F101 11-Apr-13 Elect Director Charles M. Geschke Management Yes For For Adobe Systems Incorporated ADBE 00724F101 11-Apr-13 Elect Director Shantanu Narayen Management Yes For For Adobe Systems Incorporated ADBE 00724F101 11-Apr-13 Elect Director Daniel L. Rosensweig Management Yes For For Adobe Systems Incorporated ADBE 00724F101 11-Apr-13 Elect Director Robert Sedgewick Management Yes For For Adobe Systems Incorporated ADBE 00724F101 11-Apr-13 Elect Director John E. Warnock Management Yes For For Adobe Systems Incorporated ADBE 00724F101 11-Apr-13 Amend Omnibus Stock Plan Management Yes For For Adobe Systems Incorporated ADBE 00724F101 11-Apr-13 Ratify Auditors Management Yes For For Adobe Systems Incorporated ADBE 00724F101 11-Apr-13 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For C. R. Bard, Inc. BCR 17-Apr-13 Elect Director David M. Barrett Management Yes For For C. R. Bard, Inc. BCR 17-Apr-13 Elect Director Anthony Welters Management Yes For For C. R. Bard, Inc. BCR 17-Apr-13 Elect Director Tony L. White Management Yes For For C. R. Bard, Inc. BCR 17-Apr-13 Ratify Auditors Management Yes For For C. R. Bard, Inc. BCR 17-Apr-13 Amend Omnibus Stock Plan Management Yes For For C. R. Bard, Inc. BCR 17-Apr-13 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For C. R. Bard, Inc. BCR 17-Apr-13 Report on Sustainability Share Holder Yes For Against C. R. Bard, Inc. BCR 17-Apr-13 Require Independent Board Chairman Share Holder Yes For Against The Coca-Cola Company KO 24-Apr-13 Elect Director Herbert A. Allen Management Yes For For The Coca-Cola Company KO 24-Apr-13 Elect Director Ronald W. Allen Management Yes Against Against The Coca-Cola Company KO 24-Apr-13 Elect Director Howard G. Buffett Management Yes For For The Coca-Cola Company KO 24-Apr-13 Elect Director Richard M. Daley Management Yes For For The Coca-Cola Company KO 24-Apr-13 Elect Director Barry Diller Management Yes For For The Coca-Cola Company KO 24-Apr-13 Elect Director Helene D. Gayle Management Yes For For The Coca-Cola Company KO 24-Apr-13 Elect Director Evan G. Greenberg Management Yes For For The Coca-Cola Company KO 24-Apr-13 Elect Director Alexis M. Herman Management Yes For For The Coca-Cola Company KO 24-Apr-13 Elect Director Muhtar Kent Management Yes For For The Coca-Cola Company KO 24-Apr-13 Elect Director Robert A. Kotick Management Yes For For The Coca-Cola Company KO 24-Apr-13 Elect Director Maria Elena Lagomasino Management Yes For For The Coca-Cola Company KO 24-Apr-13 Elect Director Donald F. McHenry Management Yes For For The Coca-Cola Company KO 24-Apr-13 Elect Director Sam Nunn Management Yes For For The Coca-Cola Company KO 24-Apr-13 Elect Director James D. Robinson, III Management Yes For For The Coca-Cola Company KO 24-Apr-13 Elect Director Peter V. Ueberroth Management Yes For For The Coca-Cola Company KO 24-Apr-13 Elect Director Jacob Wallenberg Management Yes For For The Coca-Cola Company KO 24-Apr-13 Ratify Auditors Management Yes For For The Coca-Cola Company KO 24-Apr-13 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes Against Against The Coca-Cola Company KO 24-Apr-13 Provide Right to Call Special Meeting Management Yes For For The Coca-Cola Company KO 24-Apr-13 Establish Board Committee on Human Rights Share Holder Yes Against For Johnson & Johnson JNJ 25-Apr-13 Elect Director Mary Sue Coleman Management Yes For For Johnson & Johnson JNJ 25-Apr-13 Elect Director James G. Cullen Management Yes For For Johnson & Johnson JNJ 25-Apr-13 Elect Director Ian E.L. Davis Management Yes For For Johnson & Johnson JNJ 25-Apr-13 Elect Director Alex Gorsky Management Yes For For Johnson & Johnson JNJ 25-Apr-13 Elect Director Michael M.E. Johns Management Yes For For Johnson & Johnson JNJ 25-Apr-13 Elect Director Susan L. Lindquist Management Yes For For Johnson & Johnson JNJ 25-Apr-13 Elect Director Anne M. Mulcahy Management Yes For For Johnson & Johnson JNJ 25-Apr-13 Elect Director Leo F. Mullin Management Yes For For Johnson & Johnson JNJ 25-Apr-13 Elect Director William D. Perez Management Yes For For Johnson & Johnson JNJ 25-Apr-13 Elect Director Charles Prince Management Yes For For Johnson & Johnson JNJ 25-Apr-13 Elect Director A. Eugene Washington Management Yes For For Johnson & Johnson JNJ 25-Apr-13 Elect Director Ronald A. Williams Management Yes For For Johnson & Johnson JNJ 25-Apr-13 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Johnson & Johnson JNJ 25-Apr-13 Ratify Auditors Management Yes For For Johnson & Johnson JNJ 25-Apr-13 Stock Retention/Holding Period Share Holder Yes For Against Johnson & Johnson JNJ 25-Apr-13 Screen Political Contributions for Consistency with Corporate Values Share Holder Yes Against For Johnson & Johnson JNJ 25-Apr-13 Require Independent Board Chairman Share Holder Yes Against For Lockheed Martin Corporation LMT 25-Apr-13 Elect Director Nolan D. Archibald Management Yes For For Lockheed Martin Corporation LMT 25-Apr-13 Elect Director Rosalind G. Brewer Management Yes For For Lockheed Martin Corporation LMT 25-Apr-13 Elect Director David B. Burritt Management Yes For For Lockheed Martin Corporation LMT 25-Apr-13 Elect Director James O. Ellis, Jr. Management Yes For For Lockheed Martin Corporation LMT 25-Apr-13 Elect Director Thomas J. Falk Management Yes For For Lockheed Martin Corporation LMT 25-Apr-13 Elect Director Marillyn A. Hewson Management Yes For For Lockheed Martin Corporation LMT 25-Apr-13 Elect Director Gwendolyn S. King Management Yes For For Lockheed Martin Corporation LMT 25-Apr-13 Elect Director James M. Loy Management Yes For For Lockheed Martin Corporation LMT 25-Apr-13 Elect Director Douglas H. McCorkindale Management Yes For For Lockheed Martin Corporation LMT 25-Apr-13 Elect Director Joseph W. Ralston Management Yes For For Lockheed Martin Corporation LMT 25-Apr-13 Elect Director Anne Stevens Management Yes For For Lockheed Martin Corporation LMT 25-Apr-13 Elect Director Robert J. Stevens Management Yes For For Lockheed Martin Corporation LMT 25-Apr-13 Ratify Auditors Management Yes For For Lockheed Martin Corporation LMT 25-Apr-13 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Lockheed Martin Corporation LMT 25-Apr-13 Provide Right to Act by Written Consent Share Holder Yes For Against Lockheed Martin Corporation LMT 25-Apr-13 Require Independent Board Chairman Share Holder Yes Against For Lockheed Martin Corporation LMT 25-Apr-13 Report on Lobbying Payments and Policy Share Holder Yes Against For Pfizer Inc. PFE 25-Apr-13 Elect Director Dennis A. Ausiello Management Yes For For Pfizer Inc. PFE 25-Apr-13 Elect Director M. Anthony Burns Management Yes For For Pfizer Inc. PFE 25-Apr-13 Elect Director W. Don Cornwell Management Yes For For Pfizer Inc. PFE 25-Apr-13 Elect Director Frances D. Fergusson Management Yes For For Pfizer Inc. PFE 25-Apr-13 Elect Director William H. Gray, III Management Yes For For Pfizer Inc. PFE 25-Apr-13 Elect Director Helen H. Hobbs Management Yes For For Pfizer Inc. PFE 25-Apr-13 Elect Director Constance J. Horner Management Yes For For Pfizer Inc. PFE 25-Apr-13 Elect Director James M. Kilts Management Yes For For Pfizer Inc. PFE 25-Apr-13 Elect Director George A. Lorch Management Yes For For Pfizer Inc. PFE 25-Apr-13 Elect Director Suzanne Nora Johnson Management Yes For For Pfizer Inc. PFE 25-Apr-13 Elect Director Ian C. Read Management Yes For For Pfizer Inc. PFE 25-Apr-13 Elect Director Stephen W. Sanger Management Yes For For Pfizer Inc. PFE 25-Apr-13 Elect Director Marc Tessier-Lavigne Management Yes For For Pfizer Inc. PFE 25-Apr-13 Ratify Auditors Management Yes For For Pfizer Inc. PFE 25-Apr-13 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Pfizer Inc. PFE 25-Apr-13 Stock Retention/Holding Period Share Holder Yes For Against Pfizer Inc. PFE 25-Apr-13 Provide Right to Act by Written Consent Share Holder Yes For Against Abbott Laboratories ABT 26-Apr-13 Elect Director Robert J. Alpern Management Yes For For Abbott Laboratories ABT 26-Apr-13 Elect Director Roxanne S. Austin Management Yes For For Abbott Laboratories ABT 26-Apr-13 Elect Director Sally E. Blount Management Yes For For Abbott Laboratories ABT 26-Apr-13 Elect Director W. James Farrell Management Yes For For Abbott Laboratories ABT 26-Apr-13 Elect Director Edward M. Liddy Management Yes For For Abbott Laboratories ABT 26-Apr-13 Elect Director Nancy McKinstry Management Yes For For Abbott Laboratories ABT 26-Apr-13 Elect Director Phebe N. Novakovic Management Yes For For Abbott Laboratories ABT 26-Apr-13 Elect Director William A. Osborn Management Yes For For Abbott Laboratories ABT 26-Apr-13 Elect Director Samuel C. Scott, III Management Yes For For Abbott Laboratories ABT 26-Apr-13 Elect Director Glenn F. Tilton Management Yes For For Abbott Laboratories ABT 26-Apr-13 Elect Director Miles D. White Management Yes For For Abbott Laboratories ABT 26-Apr-13 Ratify Auditors Management Yes For For Abbott Laboratories ABT 26-Apr-13 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Abbott Laboratories ABT 26-Apr-13 Label and Eliminate GMO Ingredients in Products Share Holder Yes Against For Abbott Laboratories ABT 26-Apr-13 Report on Lobbying Payments and Policy Share Holder Yes For Against Abbott Laboratories ABT 26-Apr-13 Require Independent Board Chairman Share Holder Yes Against For Abbott Laboratories ABT 26-Apr-13 Stock Retention/Holding Period Share Holder Yes For Against Abbott Laboratories ABT 26-Apr-13 Cease Compliance Adjustments to Performance Criteria Share Holder Yes For Against Abbott Laboratories ABT 26-Apr-13 Pro-rata Vesting of Equity Awards Share Holder Yes For Against EMC Corporation EMC 01-May-13 Elect Director Michael W. Brown Management Yes For For EMC Corporation EMC 01-May-13 Elect Director Randolph L. Cowen Management Yes For For EMC Corporation EMC 01-May-13 Elect Director Gail Deegan Management Yes For For EMC Corporation EMC 01-May-13 Elect Director James S. DiStasio Management Yes For For EMC Corporation EMC 01-May-13 Elect Director John R. Egan Management Yes For For EMC Corporation EMC 01-May-13 Elect Director Edmund F. Kelly Management Yes For For EMC Corporation EMC 01-May-13 Elect Director Judith A. Miscik Management Yes For For EMC Corporation EMC 01-May-13 Elect Director Windle B. Priem Management Yes For For EMC Corporation EMC 01-May-13 Elect Director Paul Sagan Management Yes For For EMC Corporation EMC 01-May-13 Elect Director David N. Strohm Management Yes For For EMC Corporation EMC 01-May-13 Elect Director Joseph M. Tucci Management Yes For For EMC Corporation EMC 01-May-13 Ratify Auditors Management Yes For For EMC Corporation EMC 01-May-13 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For EMC Corporation EMC 01-May-13 Amend Omnibus Stock Plan Management Yes For For EMC Corporation EMC 01-May-13 Amend Qualified Employee Stock Purchase Plan Management Yes For For EMC Corporation EMC 01-May-13 Provide Right to Act by Written Consent Management Yes For For EMC Corporation EMC 01-May-13 Require Consistency with Corporate Values and Report on Political Contributions Share Holder Yes Against For PepsiCo, Inc. PEP 01-May-13 Elect Director Shona L. Brown Management Yes For For PepsiCo, Inc. PEP 01-May-13 Elect Director George W. Buckley Management Yes For For PepsiCo, Inc. PEP 01-May-13 Elect Director Ian M. Cook Management Yes For For PepsiCo, Inc. PEP 01-May-13 Elect Director Dina Dublon Management Yes For For PepsiCo, Inc. PEP 01-May-13 Elect DirectorVictor J. Dzau Management Yes For For PepsiCo, Inc. PEP 01-May-13 Elect Director Ray L. Hunt Management Yes For For PepsiCo, Inc. PEP 01-May-13 Elect Director Alberto Ibarguen Management Yes For For PepsiCo, Inc. PEP 01-May-13 Elect Director Indra K. Nooyi Management Yes For For PepsiCo, Inc. PEP 01-May-13 Elect Director Sharon Percy Rockefeller Management Yes For For PepsiCo, Inc. PEP 01-May-13 Elect Director James J. Schiro Management Yes For For PepsiCo, Inc. PEP 01-May-13 Elect Director Lloyd G. Trotter Management Yes For For PepsiCo, Inc. PEP 01-May-13 Elect Director Daniel Vasella Management Yes For For PepsiCo, Inc. PEP 01-May-13 Elect Director Alberto Weisser Management Yes For For PepsiCo, Inc. PEP 01-May-13 Ratify Auditors Management Yes For For PepsiCo, Inc. PEP 01-May-13 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Eli Lilly and Company LLY 06-May-13 Elect Director Ralph Alvarez Management Yes For For Eli Lilly and Company LLY 06-May-13 Elect Director Winfried Bischoff Management Yes For For Eli Lilly and Company LLY 06-May-13 Elect Director R. David Hoover Management Yes For For Eli Lilly and Company LLY 06-May-13 Elect Director Franklyn G. Prendergast Management Yes For For Eli Lilly and Company LLY 06-May-13 Elect Director Kathi P. Seifert Management Yes For For Eli Lilly and Company LLY 06-May-13 Ratify Auditors Management Yes For For Eli Lilly and Company LLY 06-May-13 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Eli Lilly and Company LLY 06-May-13 Amend Omnibus Stock Plan Management Yes For For Baxter International Inc. BAX 07-May-13 Elect Director Thomas F. Chen Management Yes For For Baxter International Inc. BAX 07-May-13 Elect Director Blake E. Devitt Management Yes For For Baxter International Inc. BAX 07-May-13 Elect Director John D. Forsyth Management Yes For For Baxter International Inc. BAX 07-May-13 Elect Director Gail D. Fosler Management Yes For For Baxter International Inc. BAX 07-May-13 Elect Director Carole J. Shapazian Management Yes For For Baxter International Inc. BAX 07-May-13 Ratify Auditors Management Yes For For Baxter International Inc. BAX 07-May-13 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Baxter International Inc. BAX 07-May-13 Declassify the Board of Directors Management Yes For For Baxter International Inc. BAX 07-May-13 Provide Right to Call Special Meeting Management Yes For For Bristol-Myers Squibb Company BMY 07-May-13 Elect Director Lamberto Andreotti Management Yes For For Bristol-Myers Squibb Company BMY 07-May-13 Elect Director Lewis B. Campbell Management Yes For For Bristol-Myers Squibb Company BMY 07-May-13 Elect Director James M. Cornelius Management Yes For For Bristol-Myers Squibb Company BMY 07-May-13 Elect Director Laurie H. Glimcher Management Yes For For Bristol-Myers Squibb Company BMY 07-May-13 Elect Director Michael Grobstein Management Yes For For Bristol-Myers Squibb Company BMY 07-May-13 Elect Director Alan J. Lacy Management Yes For For Bristol-Myers Squibb Company BMY 07-May-13 Elect Director Vicki L. Sato Management Yes For For Bristol-Myers Squibb Company BMY 07-May-13 Elect Director Elliott Sigal Management Yes For For Bristol-Myers Squibb Company BMY 07-May-13 Elect Director Gerald L. Storch Management Yes For For Bristol-Myers Squibb Company BMY 07-May-13 Elect Director Togo D. West, Jr. Management Yes For For Bristol-Myers Squibb Company BMY 07-May-13 Ratify Auditors Management Yes For For Bristol-Myers Squibb Company BMY 07-May-13 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Zimmer Holdings, Inc. ZMH 98956P102 07-May-13 Elect Director Christopher B. Begley Management Yes For For Zimmer Holdings, Inc. ZMH 98956P102 07-May-13 Elect Director Betsy J. Bernard Management Yes For For Zimmer Holdings, Inc. ZMH 98956P102 07-May-13 Elect Director Gail K. Boudreaux Management Yes For For Zimmer Holdings, Inc. ZMH 98956P102 07-May-13 Elect Director David C. Dvorak Management Yes For For Zimmer Holdings, Inc. ZMH 98956P102 07-May-13 Elect Director Larry C. Glasscock Management Yes For For Zimmer Holdings, Inc. ZMH 98956P102 07-May-13 Elect Director Robert A. Hagemann Management Yes For For Zimmer Holdings, Inc. ZMH 98956P102 07-May-13 Elect Director Arthur J. Higgins Management Yes For For Zimmer Holdings, Inc. ZMH 98956P102 07-May-13 Elect Director John L. McGoldrick Management Yes For For Zimmer Holdings, Inc. ZMH 98956P102 07-May-13 Elect Director Cecil B. Pickett Management Yes For For Zimmer Holdings, Inc. ZMH 98956P102 07-May-13 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Zimmer Holdings, Inc. ZMH 98956P102 07-May-13 Ratify Auditors Management Yes For For Zimmer Holdings, Inc. ZMH 98956P102 07-May-13 Amend Executive Incentive Bonus Plan Management Yes For For Zimmer Holdings, Inc. ZMH 98956P102 07-May-13 Amend Omnibus Stock Plan Management Yes For For Gilead Sciences, Inc. GILD 08-May-13 Elect Director John F. Cogan Management Yes For For Gilead Sciences, Inc. GILD 08-May-13 Elect Director Etienne F. Davignon Management Yes For For Gilead Sciences, Inc. GILD 08-May-13 Elect Director Carla A. Hills Management Yes For For Gilead Sciences, Inc. GILD 08-May-13 Elect Director Kevin E. Lofton Management Yes For For Gilead Sciences, Inc. GILD 08-May-13 Elect Director John W. Madigan Management Yes For For Gilead Sciences, Inc. GILD 08-May-13 Elect Director John C. Martin Management Yes For For Gilead Sciences, Inc. GILD 08-May-13 Elect Director Nicholas G. Moore Management Yes For For Gilead Sciences, Inc. GILD 08-May-13 Elect Director Richard J. Whitley Management Yes For For Gilead Sciences, Inc. GILD 08-May-13 Elect Director Gayle E. Wilson Management Yes For For Gilead Sciences, Inc. GILD 08-May-13 Elect Director Per Wold-Olsen Management Yes For For Gilead Sciences, Inc. GILD 08-May-13 Ratify Auditors Management Yes For For Gilead Sciences, Inc. GILD 08-May-13 Amend Omnibus Stock Plan Management Yes For For Gilead Sciences, Inc. GILD 08-May-13 Increase Authorized Common Stock Management Yes For For Gilead Sciences, Inc. GILD 08-May-13 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Gilead Sciences, Inc. GILD 08-May-13 Require Independent Board Chairman Share Holder Yes Against For Gilead Sciences, Inc. GILD 08-May-13 Provide Right to Act by Written Consent Share Holder Yes For Against Colgate-Palmolive Company CL 10-May-13 Elect Director Nikesh Arora Management Yes For For Colgate-Palmolive Company CL 10-May-13 Elect Director John T. Cahill Management Yes For For Colgate-Palmolive Company CL 10-May-13 Elect Director Ian Cook Management Yes For For Colgate-Palmolive Company CL 10-May-13 Elect Director Helene D. Gayle Management Yes For For Colgate-Palmolive Company CL 10-May-13 Elect Director Ellen M. Hancock Management Yes For For Colgate-Palmolive Company CL 10-May-13 Elect Director Joseph Jimenez Management Yes For For Colgate-Palmolive Company CL 10-May-13 Elect Director Richard J. Kogan Management Yes For For Colgate-Palmolive Company CL 10-May-13 Elect Director Delano E. Lewis Management Yes For For Colgate-Palmolive Company CL 10-May-13 Elect Director J. Pedro Reinhard Management Yes For For Colgate-Palmolive Company CL 10-May-13 Elect Director Stephen I. Sadove Management Yes For For Colgate-Palmolive Company CL 10-May-13 Ratify Auditors Management Yes For For Colgate-Palmolive Company CL 10-May-13 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Colgate-Palmolive Company CL 10-May-13 Approve Omnibus Stock Plan Management Yes For For Colgate-Palmolive Company CL 10-May-13 Adopt Share Retention Policy For Senior Executives Share Holder Yes For Against Mattel, Inc. MAT 10-May-13 Elect Director Michael J. Dolan Management Yes For For Mattel, Inc. MAT 10-May-13 Elect Director Trevor A. Edwards Management Yes For For Mattel, Inc. MAT 10-May-13 Elect Director Frances D. Fergusson Management Yes For For Mattel, Inc. MAT 10-May-13 Elect Director Dominic Ng Management Yes For For Mattel, Inc. MAT 10-May-13 Elect Director Vasant M. Prabhu Management Yes For For Mattel, Inc. MAT 10-May-13 Elect Director Andrea L. Rich Management Yes For For Mattel, Inc. MAT 10-May-13 Elect Director Dean A. Scarborough Management Yes For For Mattel, Inc. MAT 10-May-13 Elect Director Christopher A. Sinclair Management Yes For For Mattel, Inc. MAT 10-May-13 Elect Director Bryan G. Stockton Management Yes For For Mattel, Inc. MAT 10-May-13 Elect Director Dirk Van de Put Management Yes For For Mattel, Inc. MAT 10-May-13 Elect DirectorKathy White Loyd Management Yes For For Mattel, Inc. MAT 10-May-13 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Mattel, Inc. MAT 10-May-13 Ratify Auditors Management Yes For For Mattel, Inc. MAT 10-May-13 Require Independent Board Chairman Share Holder Yes Against For Henry Schein, Inc. HSIC 14-May-13 Elect Director Stanley M. Bergman Management Yes For For Henry Schein, Inc. HSIC 14-May-13 Elect Director Gerald A. Benjamin Management Yes For For Henry Schein, Inc. HSIC 14-May-13 Elect Director James P. Breslawski Management Yes For For Henry Schein, Inc. HSIC 14-May-13 Elect Director Mark E. Mlotek Management Yes For For Henry Schein, Inc. HSIC 14-May-13 Elect Director Steven Paladino Management Yes For For Henry Schein, Inc. HSIC 14-May-13 Elect Director Barry J. Alperin Management Yes For For Henry Schein, Inc. HSIC 14-May-13 Elect Director Paul Brons Management Yes For For Henry Schein, Inc. HSIC 14-May-13 Elect Director Donald J. Kabat Management Yes For For Henry Schein, Inc. HSIC 14-May-13 Elect Director Philip A. Laskawy Management Yes For For Henry Schein, Inc. HSIC 14-May-13 Elect Director Karyn Mashima Management Yes For For Henry Schein, Inc. HSIC 14-May-13 Elect Director Norman S. Matthews Management Yes For For Henry Schein, Inc. HSIC 14-May-13 Elect Director Carol Raphael Management Yes For For Henry Schein, Inc. HSIC 14-May-13 Elect Director Bradley T. Sheares Management Yes For For Henry Schein, Inc. HSIC 14-May-13 Elect Director Louis W. Sullivan Management Yes For For Henry Schein, Inc. HSIC 14-May-13 Amend Executive Incentive Bonus Plan Management Yes For For Henry Schein, Inc. HSIC 14-May-13 Amend Omnibus Stock Plan Management Yes For For Henry Schein, Inc. HSIC 14-May-13 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Henry Schein, Inc. HSIC 14-May-13 Ratify Auditors Management Yes For For Southwest Airlines Co. LUV 15-May-13 Elect Director David W. Biegler Management Yes For For Southwest Airlines Co. LUV 15-May-13 Elect Director J. Veronica Biggins Management Yes For For Southwest Airlines Co. LUV 15-May-13 Elect Director Douglas H. Brooks Management Yes For For Southwest Airlines Co. LUV 15-May-13 Elect Director William H. Cunningham Management Yes For For Southwest Airlines Co. LUV 15-May-13 Elect Director John G. Denison Management Yes For For Southwest Airlines Co. LUV 15-May-13 Elect Director Gary C. Kelly Management Yes For For Southwest Airlines Co. LUV 15-May-13 Elect Director Nancy B. Loeffler Management Yes For For Southwest Airlines Co. LUV 15-May-13 Elect Director John T. Montford Management Yes For For Southwest Airlines Co. LUV 15-May-13 Elect Director Thomas M. Nealon Management Yes For For Southwest Airlines Co. LUV 15-May-13 Elect Director Daniel D. Villanueva Management Yes For For Southwest Airlines Co. LUV 15-May-13 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Southwest Airlines Co. LUV 15-May-13 Amend Qualified Employee Stock Purchase Plan Management Yes For For Southwest Airlines Co. LUV 15-May-13 Ratify Auditors Management Yes For For Intel Corporation INTC 16-May-13 Elect Director Charlene Barshefsky Management Yes For For Intel Corporation INTC 16-May-13 Elect Director Andy D. Bryant Management Yes For For Intel Corporation INTC 16-May-13 Elect Director Susan L. Decker Management Yes For For Intel Corporation INTC 16-May-13 Elect Director John J. Donahoe Management Yes For For Intel Corporation INTC 16-May-13 Elect Director Reed E. Hundt Management Yes For For Intel Corporation INTC 16-May-13 Elect Director James D. Plummer Management Yes For For Intel Corporation INTC 16-May-13 Elect Director David S. Pottruck Management Yes For For Intel Corporation INTC 16-May-13 Elect Director Frank D. Yeary Management Yes For For Intel Corporation INTC 16-May-13 Elect Director David B. Yoffie Management Yes For For Intel Corporation INTC 16-May-13 Ratify Auditors Management Yes For For Intel Corporation INTC 16-May-13 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes Against Against Intel Corporation INTC 16-May-13 Amend Omnibus Stock Plan Management Yes For For Intel Corporation INTC 16-May-13 Stock Retention/Holding Period Share Holder Yes For Against Omnicom Group Inc. OMC 21-May-13 Elect Director John D. Wren Management Yes For For Omnicom Group Inc. OMC 21-May-13 Elect Director Bruce Crawford Management Yes For For Omnicom Group Inc. OMC 21-May-13 Elect Director Alan R. Batkin Management Yes For For Omnicom Group Inc. OMC 21-May-13 Elect Director Mary C. Choksi Management Yes For For Omnicom Group Inc. OMC 21-May-13 Elect Director Robert Charles Clark Management Yes For For Omnicom Group Inc. OMC 21-May-13 Elect Director Leonard S. Coleman, Jr. Management Yes For For Omnicom Group Inc. OMC 21-May-13 Elect Director Errol M. Cook Management Yes For For Omnicom Group Inc. OMC 21-May-13 Elect Director Susan S. Denison Management Yes For For Omnicom Group Inc. OMC 21-May-13 Elect Director Michael A. Henning Management Yes For For Omnicom Group Inc. OMC 21-May-13 Elect Director John R. Murphy Management Yes For For Omnicom Group Inc. OMC 21-May-13 Elect Director John R. Purcell Management Yes For For Omnicom Group Inc. OMC 21-May-13 Elect Director Linda Johnson Rice Management Yes For For Omnicom Group Inc. OMC 21-May-13 Elect Director Gary L. Roubos Management Yes For For Omnicom Group Inc. OMC 21-May-13 Ratify Auditors Management Yes For For Omnicom Group Inc. OMC 21-May-13 Approve Omnibus Stock Plan Management Yes For For Omnicom Group Inc. OMC 21-May-13 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Omnicom Group Inc. OMC 21-May-13 Prepare Employment Diversity Report Share Holder Yes For Against Omnicom Group Inc. OMC 21-May-13 Stock Retention Share Holder Yes For Against Quest Diagnostics Incorporated DGX 74834L100 21-May-13 Elect Director John C. Baldwin Management Yes For For Quest Diagnostics Incorporated DGX 74834L100 21-May-13 Elect Director Gary M. Pfeiffer Management Yes For For Quest Diagnostics Incorporated DGX 74834L100 21-May-13 Elect Director Stephen H. Rusckowski Management Yes For For Quest Diagnostics Incorporated DGX 74834L100 21-May-13 Ratify Auditors Management Yes For For Quest Diagnostics Incorporated DGX 74834L100 21-May-13 Declassify the Board of Directors Management Yes For For Quest Diagnostics Incorporated DGX 74834L100 21-May-13 Eliminate Class of Preferred Stock Management Yes For For Quest Diagnostics Incorporated DGX 74834L100 21-May-13 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Quest Diagnostics Incorporated DGX 74834L100 21-May-13 Reduce Supermajority Vote Requirement Share Holder Yes For For Quest Diagnostics Incorporated DGX 74834L100 21-May-13 Pro-rata Vesting of Equity Awards Share Holder Yes For Against Time Warner Inc. TWX 23-May-13 Elect Director James L. Barksdale Management Yes For For Time Warner Inc. TWX 23-May-13 Elect Director William P. Barr Management Yes For For Time Warner Inc. TWX 23-May-13 Elect Director Jeffrey L. Bewkes Management Yes For For Time Warner Inc. TWX 23-May-13 Elect Director Stephen F. Bollenbach Management Yes For For Time Warner Inc. TWX 23-May-13 Elect Director Robert C. Clark Management Yes For For Time Warner Inc. TWX 23-May-13 Elect Director Mathias Dopfner Management Yes For For Time Warner Inc. TWX 23-May-13 Elect Director Jessica P. Einhorn Management Yes For For Time Warner Inc. TWX 23-May-13 Elect Director Fred Hassan Management Yes For For Time Warner Inc. TWX 23-May-13 Elect Director Kenneth J. Novack Management Yes For For Time Warner Inc. TWX 23-May-13 Elect Director Paul D. Wachter Management Yes For For Time Warner Inc. TWX 23-May-13 Elect Director Deborah C. Wright Management Yes For For Time Warner Inc. TWX 23-May-13 Ratify Auditors Management Yes For For Time Warner Inc. TWX 23-May-13 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Time Warner Inc. TWX 23-May-13 Approve Omnibus Stock Plan Management Yes For For Lowe's Companies, Inc. LOW 31-May-13 Elect Director Raul Alvarez Management Yes For For Lowe's Companies, Inc. LOW 31-May-13 Elect Director David W. Bernauer Management Yes For For Lowe's Companies, Inc. LOW 31-May-13 Elect Director Leonard L. Berry Management Yes For For Lowe's Companies, Inc. LOW 31-May-13 Elect Director Peter C. Browning Management Yes For For Lowe's Companies, Inc. LOW 31-May-13 Elect Director Richard W. Dreiling Management Yes For For Lowe's Companies, Inc. LOW 31-May-13 Elect Director Dawn E. Hudson Management Yes For For Lowe's Companies, Inc. LOW 31-May-13 Elect Director Robert L. Johnson Management Yes For For Lowe's Companies, Inc. LOW 31-May-13 Elect Director Marshall O. Larsen Management Yes For For Lowe's Companies, Inc. LOW 31-May-13 Elect Director Richard K. Lochridge Management Yes For For Lowe's Companies, Inc. LOW 31-May-13 Elect Director Robert A. Niblock Management Yes For For Lowe's Companies, Inc. LOW 31-May-13 Elect Director Eric C. Wisemen Management Yes For For Lowe's Companies, Inc. LOW 31-May-13 Ratify Auditors Management Yes For For Lowe's Companies, Inc. LOW 31-May-13 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Lowe's Companies, Inc. LOW 31-May-13 Stock Retention/Holding Period Share Holder Yes For Against Google Inc. GOOG 38259P508 06-Jun-13 Elect Director Larry Page Management Yes For For Google Inc. GOOG 38259P508 06-Jun-13 Elect Director Sergey Brin Management Yes For For Google Inc. GOOG 38259P508 06-Jun-13 Elect Director Eric E. Schmidt Management Yes For For Google Inc. GOOG 38259P508 06-Jun-13 Elect Director L. John Doerr Management Yes For For Google Inc. GOOG 38259P508 06-Jun-13 Elect Director Diane B. Greene Management Yes For For Google Inc. GOOG 38259P508 06-Jun-13 Elect Director John L. Hennessy Management Yes For For Google Inc. GOOG 38259P508 06-Jun-13 Elect Director Ann Mather Management Yes For For Google Inc. GOOG 38259P508 06-Jun-13 Elect Director Paul S. Otellini Management Yes For For Google Inc. GOOG 38259P508 06-Jun-13 Elect Director K. Ram Shriram Management Yes For For Google Inc. GOOG 38259P508 06-Jun-13 Elect Director Shirley M. Tilghman Management Yes For For Google Inc. GOOG 38259P508 06-Jun-13 Ratify Auditors Management Yes For For Google Inc. GOOG 38259P508 06-Jun-13 Report on Reducing Lead Battery Health Hazards Share Holder Yes For Against Google Inc. GOOG 38259P508 06-Jun-13 Approve Recapitalization Plan for all Stock to Have One-vote per Share Share Holder Yes For Against Google Inc. GOOG 38259P508 06-Jun-13 Stock Retention/Holding Period Share Holder Yes For Against Google Inc. GOOG 38259P508 06-Jun-13 Adopt Policy on Succession Planning Share Holder Yes For Against Wal-Mart Stores, Inc. WMT 07-Jun-13 Elect Director Aida M. Alvarez Management Yes For For Wal-Mart Stores, Inc. WMT 07-Jun-13 Elect Director James I. Cash, Jr. Management Yes For For Wal-Mart Stores, Inc. WMT 07-Jun-13 Elect Director Roger C. Corbett Management Yes For For Wal-Mart Stores, Inc. WMT 07-Jun-13 Elect Director Douglas N. Daft Management Yes For For Wal-Mart Stores, Inc. WMT 07-Jun-13 Elect Director Michael T. Duke Management Yes Against Against Wal-Mart Stores, Inc. WMT 07-Jun-13 Elect Director Timothy P. Flynn Management Yes For For Wal-Mart Stores, Inc. WMT 07-Jun-13 Elect Director Marissa A. Mayer Management Yes For For Wal-Mart Stores, Inc. WMT 07-Jun-13 Elect Director Gregory B. Penner Management Yes For For Wal-Mart Stores, Inc. WMT 07-Jun-13 Elect Director Steven S. Reinemund Management Yes For For Wal-Mart Stores, Inc. WMT 07-Jun-13 Elect Director H. Lee Scott, Jr. Management Yes For For Wal-Mart Stores, Inc. WMT 07-Jun-13 Elect Director Jim C. Walton Management Yes For For Wal-Mart Stores, Inc. WMT 07-Jun-13 Elect Director S. Robson Walton Management Yes Against Against Wal-Mart Stores, Inc. WMT 07-Jun-13 Elect Director Christopher J. Williams Management Yes Against Against Wal-Mart Stores, Inc. WMT 07-Jun-13 Elect Director Linda S. Wolf Management Yes For For Wal-Mart Stores, Inc. WMT 07-Jun-13 Ratify Auditors Management Yes For For Wal-Mart Stores, Inc. WMT 07-Jun-13 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Wal-Mart Stores, Inc. WMT 07-Jun-13 Amend Executive Incentive Bonus Plan Management Yes For For Wal-Mart Stores, Inc. WMT 07-Jun-13 Amend Bylaws Call Special Meetings Share Holder Yes For Against Wal-Mart Stores, Inc. WMT 07-Jun-13 Stock Retention/Holding Period Share Holder Yes For Against Wal-Mart Stores, Inc. WMT 07-Jun-13 Require Independent Board Chairman Share Holder Yes For Against Wal-Mart Stores, Inc. WMT 07-Jun-13 Disclosure of Recoupment Activity from Senior Officers Share Holder Yes For Against Celgene Corporation CELG 12-Jun-13 Elect Director Robert J. Hugin Management Yes For For Celgene Corporation CELG 12-Jun-13 Elect Director Richard Barker Management Yes For For Celgene Corporation CELG 12-Jun-13 Elect Director Michael D. Casey Management Yes For For Celgene Corporation CELG 12-Jun-13 Elect Director Carrie S. Cox Management Yes For For Celgene Corporation CELG 12-Jun-13 Elect Director Rodman L. Drake Management Yes For For Celgene Corporation CELG 12-Jun-13 Elect Director Michael A. Friedman Management Yes For For Celgene Corporation CELG 12-Jun-13 Elect Director Gilla Kaplan Management Yes For For Celgene Corporation CELG 12-Jun-13 Elect Director James J. Loughlin Management Yes For For Celgene Corporation CELG 12-Jun-13 Elect Director Ernest Mario Management Yes For For Celgene Corporation CELG 12-Jun-13 Ratify Auditors Management Yes For For Celgene Corporation CELG 12-Jun-13 Amend Omnibus Stock Plan Management Yes For For Celgene Corporation CELG 12-Jun-13 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Celgene Corporation CELG 12-Jun-13 Stock Retention/Holding Period Share Holder Yes For Against SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Investment Managers Series Trust By (Signature and Title)* /s/ John Zader John Zader, President Date July 29, 2013 * Print the name and title of each signing officer under his or her signature.
